Citation Nr: 1539852	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  04-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). This appeal was before the Board in September 2012, at which time the Board denied the Veteran's claim for service connection for a low back disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), and in April 2014, the matter was vacated and remanded to the Board in a Memorandum Decision. 

In the March 2015 appellant's brief, the Veteran's representative appeared to allege claims for service connection for cervical spine disability and hypertension as secondary to service-connected PTSD, and claims to reopen the matters of service connection for hepatitis C and carpal tunnel syndrome.  The Board notes that it previously referred the matters of service connection for a cervical spine disability (January 2004 statement) and hearing loss (May 2010 statement).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  This appeal was last remanded in April 2015 for further development, and now returns before the Board.

The appeal is being REMANDED to the AOJ. VA will notify the appellant if further action on his part is required.


REMAND

The Board regrets that a further remand is warranted in this case.  This case was previously before the Board in September 2012, at which time the Board denied the Veteran's claim for service connection for a low back disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), and in April 2014, the matter was vacated and remanded to the Board in a Memorandum Decision. 

The Court's Memorandum Decision found that VA failed to provide an adequate medical opinion that considered the Veteran's possibility of entitlement to benefits under a theory of continuity of symptoms.  The Court found that the September 2011 VA examiner's opinion did not address this question.  Accordingly, the Board found in April 2014 that a supplementary medical opinion considering the possibility of entitlement to service connection based on a theory of continuity of symptomatology was necessary.  As such, this claim was remanded at that time in order that a supplemental medical opinion could be obtained which addressed whether there was a nexus between the Veteran's post-service symptoms and his current low back disability.  The opinion provider was requested to offer an opinion as to whether it was as least as likely as not that the currently diagnosed degenerative disc disease and/or degenerative joint disease is related to the postservice symptoms reported by the Veteran.

A medical opinion was obtained in June 2015.  At that time, the physician assistant's opinion stated "is it at least as likely as not that the currently diagnosed degenerative disc disease and/or degenerative joint disease is related to the postservice symptoms reported by the Veteran."  In support of this opinion, the examiner stated that, "according to the PM&RS provider, his low back pain appeared to be facet mediated with overlying myofascial pain.  Recent lumbar MRI showed multilevel severe/very severe hypertrophic facet arthropathy."

As the Veteran's representative pointed out in a September 2015 informal hearing presentation, this is not a clear or comprehensive opinion.  It may be that it was intended to be worded as "It is" as opposed to "is it", but that is not clear based on the wording of the entire opinion.  Further, the Board finds that the term "postservice" is somewhat ambiguous, because the Veteran clearly has post service symptoms; the question here is continuity of symptomatology from service, not just post service.  As such, and based on the time that has passed since the Veteran's last examination, the Board finds that the Veteran should be provided with a more comprehensive opinion that provides a clearer opinion as to whether the Veteran's current lumbar spine disability may be related to service.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated the Veteran for any back problems.  After obtaining any required releases, please associate all identified outstanding treatment records with the Veteran's claims file.

2. After the above development has been completed, and the relevant records associated with the Veteran's claims file, please provide the Veteran with another VA orthopedic examination.  The examiner should review the Veteran's claims file and note such review in his examination report.  The examiner should provide a list of all back disabilities with which the Veteran is diagnosed.  

For every back disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability), that such disability is related to service.  In providing such an opinion, the examiner should not only comment on the Veteran's service treatment records, which do show a lumbosacral strain in service, but also the fact that the Veteran consistently, starting in April 1982, described falling off a helicopter in service and injuring his lower back when he landed on his feet in a squat position, and that he has suffered low back pain ever since.  

The examiner should also review the opinions provided in the September 2011 and June 2015 VA examination reports, in providing his opinion.

3. Thereafter, the RO should adjudicate the claim on appeal.  If any benefit sought on appeal is denied, please furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




